The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Application
This communication is a Final Office Action on the merits in response to the “Remarks” and “Amendment to the Claims” filed on 02/09/2022.  Claims 1, 3-6, 8, 10-12 and 17-20 are currently pending in this case.
Claims 1 and 17 are currently amended.
Claims 2, 7, 9 and 13-16 remain cancelled and are not considered at this time. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 10-12, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1, 3-6, 8, 10-12, and 17-20 are directed to the abstract idea of using a predictive model to determine the likelihood of a health event.  Claims 1, 3-6, 8, 10-12, and 18 are directed to the statutory category of a process.  Claims 17 and 19-20 are directed to the statutory category of an article of manufacture as a computer-readable storage medium.
As per Claims 1 and 17 the limitations of selecting a community dataset by grouping the plurality of voluntary participants based on menstruation regularity and age, further grouping the participants based on menstrual cycle length and menstrual duration, generating a 
This judicial exception is not integrated into a practical application because the additional elements and combination of additional elements do not impose meaningful limits on the judicial exception. In particular, the claims only recite the additional elements – a non-transitory computer-readable storage medium with instructions executed by a processor.  The e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more (See Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016) (cellular telephone); TLI Communications LLC v. AV Auto, LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (computer server and telephone unit)). The claims also recite the additional elements of receiving a plurality of personal datasets and obtaining a clinical guideline associated with the health event which are insignificant extra-solution activity such as gathering data, as in as in MPEP 2106.05(g), because the steps of receiving datasets, receiving time sequence of health attributes via a personal electronic device, and obtaining a clinical guideline are mere data gathering in conjunction with the abstract idea where the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a computer-readable storage medium with instructions executed by a processor as well as the personal electronic device for receiving a time sequence of health attributes amount to no more than mere instructions to apply the exception using a generic computer component.  The computer-readable storage medium is recited as a generic computing system by reciting a general purpose computer programmed to perform the functions of the claims (Specification [0022-0023]) as well as a general purpose operating system to control the client device (specification [0061]), and the personal electronic device which is recited as well-known electronic fitness tracking devices such as FitBit device (Specification [0067]) which do not add meaningful limitations to the idea. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims also include the additional elements of acquiring a plurality of personal datasets via a computing device, receiving a time sequence of health attributes for an individual participant, and obtaining a clinical guideline associated with the health event which are elements that are well-understood, routine and conventional computer functions in the field of data management because they are claimed at a high level of generality and include receiving or transmitting data, which has been found to be well-understood, routine and convention computer functions by the Court (MPEP e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of the computer or improves another technology.  The claims do not amount to significantly more than the underlying abstract idea. The claims are not patent eligible.
Dependent claims 3-6, 8, 10-12 and 18-20 add additional limitations, for example Claim 3 includes predicting a health attribute related to the health event and recommending a predetermined health action based on the attribute which, similarly to the independent claims, are certain methods of organizing human activity including following rules or instructions and managing interactions between people. Claim 4 includes selecting a personalized collection based on the estimated likelihood and providing to the participant, which is directed to .  
The dependent claims do not include any additional elements that have not been previously addressed in the independent claims and thus do not integrate the exception into a practical application and do not provide an inventive concept by reciting significantly more than the abstract idea.  Therefore, when taken individually or as an ordered combination, Claims 1, 3-6, 8, 10-12, and 17-20 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant’s arguments, see Page 10, “Rejection Under 35 U.S.C. 112”, filed on 02/09/2022 with respect to claims 1, 3-6, 8, 10-12, and 17-20 have been fully considered and are persuasive. Therefore, the rejection of 08/09/2021 has been withdrawn.
Applicant’s arguments, see Pages 10-12, “Rejection Under 35 U.S.C. 101”, filed on 02/09/2022 with respect to claims 1, 3-6, 8, 10-12, and 17-20 have been fully considered but they are not persuasive. 
could be the number of population datasets to result in a sample size, this argument is moot because it is not supported by the specification nor is the manner of determining this sample size recited in the claim language. Applicant also argues that demographic characteristics are used for predicting user behavior and that a large 
Applicant argues that the claims integrate the abstract idea into a practical application because the claimed invention is specific to the generation of personalized statistical models for health events and improves the accuracy of an estimated occurrence of a health event by generating a personal statistical model based on a community statistical model and a time sequence of health attributes from the user.  Examiner respectfully disagrees that the claims integrate the abstract idea into a practical application.  In regards to the generation of a personalized statistical model for health events, this is directed to the abstract idea itself.  As the claims do not limit the generation of the statistical model in a manner which cannot be done in the human mind using human evaluation, observation, judgment and opinion, as per the rejection above, the generation of the community statistical model is directed to a mental process and as such recites an abstract idea.  The abstract idea itself cannot integrate the abstract idea into a practical application.  Step 2A, Prong Two, in which it is determined if the claims integrate the abstract idea into a practical application, considers the additional elements and determines if they integrate the abstract idea into a practical application.  This does not consider the elements which are directed to the abstract idea, but only the additional elements.  Therefore, the step of generating a community statistical model is not considered as an additional element in this step, because it is directed to the abstract idea itself.  In regards to the improved accuracy of an estimated occurrence of a health event by generating a personal 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaga (US 2002/0111561 A1) teaches monitoring, predicting and detecting ovulation based on detected data of a subject.
Balaha et al. (Madgy Hassan Balaha, Mostafa Abd El Monem Amr, Mohammed Saleh Al Moghannum, Nouria Saab Al Muhaidab; The phenomology of premenstrual syndrome in .
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evangeline Barr whose telephone number is (571)272-0369. The examiner can normally be reached Monday to Friday 8:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EVANGELINE BARR/Primary Examiner, Art Unit 3626